DETAILED ACTION
This final Office action is responsive to amendments filed June 9th, 2022. Claims 1, 10, and 11 have been amended. Claims 1-11 are presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Response to Amendment
Applicant’s amendments have been fully considered, but do not overcome the previously pending 35 USC 112(f) interpretation.
Applicant’s amendments have been fully considered, but do not overcome the previously pending 35 USC 103 rejections.
With regard to the limitations of claims 1-11, Applicant argues that the claims are allowable over 35 USC 103 because the claim amendments overcome the current art rejection. The Examiner respectfully disagrees. Please see the Response to Arguments section below.

Response to Arguments
Applicant's arguments regarding claim rejections under 35 USC 103 filed 6/9/22 have been fully considered but they are not persuasive. 
On page 1 of the provided remarks, Applicant argues that the claim amendments overcome the prior art of record. Specifically, Applicant argues “to the extent they provide services, both Coleman and Jain disclose using biological information to provide those services.” Regarding secondary reference Jain, Applicant argues, “step 206 in Fig. 2 is determining a mental state (biological information) and part of triage, and triage is a service. However, the mental state is clearly part of the triage.” Examiner respectfully disagrees and argues that Figure 2 of Jain discloses an example method to generate a total health score of a patient. While Applicant points to step 206, prior to that step, Jain recites additional steps regarding ‘Determining A Functional Health of the Patient’ which leads to determining various ‘Lifestyle Choices’ of the patient. The ‘Lifestyle Choices’ of the patient are determined through general health input in response to a general health questionnaire from a patient (per Paragraph 0036 of Jain). Therefore, Jain is utilizing patient input to provide triage services. The 35 USC 103 rejection is maintained. Applicant’s arguments are not persuasive. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that use the word “means” or “step” and are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) do not recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: 
“means for acquiring biological information” in claim 11;  
“means for controlling to provide a service” in claims 11;
“means for performing control to display, a rating screen” in claim 11; 
“means for performing control so as to display, different rating screens” in claim 11.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-11 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The first paragraph of 35 U.S.C. 112 requires that the “specification shall contain a written description of the invention.”  This requirement is separate and distinct from the enablement requirement. See, e.g., Vas-Cath, Inc. v. Mahurkar, 935 F.2d 1555, 1560, 19 USPQ2d 1111, 1114 (Fed. Cir. 1991). See also Univ. of Rochester v. G.D. Searle & Co., 358 F.3d 916, 920-23, 69 USPQ2d 1886, 1890-93 (Fed. Cir. 2004) (discussing history and purpose of the written description requirement).
To satisfy the written description requirement, a patent specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention. See, e.g., Moba, B.V. v. Diamond Automation, Inc., 325 F.3d 1306, 1319, 66 USPQ2d 1429, 1438 (Fed. Cir. 2003); Vas-Cath, Inc. v. Mahurkar, 935 F.2d at 1563, 19 USPQ2d at 1116. However, a showing of possession alone does not cure the lack of a written description. Enzo Biochem, Inc. v. Gen-Probe, Inc., 323 F.3d 956, 969-70, 63 USPQ2d 1609, 1617 (Fed. Cir. 2002).
Claims 1, 10, and 11 each recite the phrase “…wherein the biological information is not used to provide the service.”  Applicant’s specification discloses “….In the case where a device requests a user of a service provided by the device itself to rate the service, the device occasionally displays a rating screen that is used for an operation to give a rating.” (See Applicant’s Specification page 2 paragraph 2). However, the Examiner is unable to find any generic or specific description, algorithm, or steps in the instant specification that show that Applicant was in possession of a technique that shows that the service is provided specifically without the biological information.
Regarding claim amendments lack written description support, per MPEP 2163.03(I), “An amendment to the claims or the addition of a new claim must be supported by the description of the invention in the application as filed. In re Wright, 866 F.2d 422, 9 USPQ2d 1649 (Fed. Cir. 1989). An amendment to the specification (e.g., a change in the definition of a term used both in the specification and claim) may indirectly affect a claim even though no actual amendment is made to the claim.”
Thus, there is no evidence of a complete specific application or embodiment to satisfy the requirement that the description is set forth “in such full, clear, concise, and exact terms” to show possession of the claimed invention. Fields v. Conover, 443 F.2d 1386, 1392, 170 USPQ 276, 280 (CCPA 1971).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Coleman (U.S 2015/0199010 A1) in view of Jain (U.S 2019/0180879 A1).
Claims 1, 10, and 11
Regarding Claim 1, Coleman discloses the following:
An information processing apparatus comprising: a processor configured to [see at least Paragraph 0040 for reference to computer systems and methods for collecting bio-signal and non-bio-signal data, applying data processing to the collected data, and using the collected and processed data in biofeedback system; Figure 1 and related text regarding the system encompassing local client devices operating with SAAS platform communicating with a network connection; Figure 2 and related text regarding an embodiment of the system with a single client device and a software as a service platform] 
control the information processing apparatus to provide a service [see at least Paragraph 0141 for reference to the client computing device implementing the pipeline through a client-side rules engine which can control the data that is provided for analysis by the pipeline and control which sensors to use; Paragraph 0391 for reference to the system collective brainwave control such as in cooperative multiplayer game] 
acquire biological information on a user while the user is using the information processing apparatus for the service [see at least Paragraph 0049 for reference to sensors for collecting bio-signal data including electroencephalogram sensors, galvanometer sensors, or electrocardiograph sensors; Paragraph 0049 for reference to wearable sensors for collecting biological data including EEG headsets; Paragraph 0050 for reference to internal sensors, external sensors, or wearable sensors collecting bio-signal data including heart rate or blood pressure; Figure 1 and related text regarding item 102 ‘wearable sensors’, item 104 ‘external sensors’, item 106 ‘internal sensors’] 
perform control to display, on a display, a rating screen that is used to perform an operation to give a rating related to use of the information processing apparatus for the service [see at least Paragraph 0142 for reference to the rules engine determining which results are displayed and or stored locally on the client device; Paragraph 0149 for reference to the conditions of the rules including the context of the user (such as brainstate, activity, prior goals the user has stated, GPS coordinates, time of day, open apps on the device) to determine how to analyze the sensor data (such as which algorithm pipeline to apply to which sensor), and to determine which results to display and/or store locally on the client and which are stored in the server; Paragraph 0245 for reference to the emotional estimate prompting the user to answer questions; Paragraph 0246 for reference to the machine learning module using the user’s heart rate and EMG features to determine if the user is under low, medium, or high stress] 
While Coleman discloses the limitations above, it does not disclose perform control to display, on the display, different rating screens related to the service in accordance with a psychological state of the user indicated by the biological information, wherein the biological information is not used to provide the service.
However, Jain discloses the limitations above:
control the information processing apparatus to provide a service [see at least Paragraph 0062 for reference to the processor of the electronic device to perform or control performance of the questionnaire module operations; Paragraph 0081 for reference to the processor of the electronic device to perform or control performance of the graded escalation module operations; Paragraph 0082 for reference to the graded escalation module being configured to determine short-term triage of the patient based on factors that may include responses by the patient to one or more questionnaires]
perform control display, on the display, different rating screens related to the service in accordance with a psychological state of the user indicated by the biological information [see at least Paragraph 0063 for reference to the questionnaire module providing the HALex, PHQ2, a healthy lifestyle and personal control questionnaire (HLCPQ), HRQOL, and/or any other appropriate health based questionnaires Paragraph 0063 for reference to the identification, selection, and/or timing of the administration provision of the questionnaire(s) to the patient via user device being controlled by the chronic burden module, graded escalation module, the lifestyle choice module, and/or the total health module; Paragraph 0077 for reference to the user device displaying the questionnaires to the patient, one at a time or two or more simultaneously; Paragraph 0080 for reference to the user device displaying the disease calculator questionnaires to the patients; Paragraph 0202 for reference to the VAS HRQOL score being based on patients rating their health from zero to one hundred where zero may indicate poor health and one hundred may indicate the best health a patient can imagine; Paragraph 0208 for reference to the mental state of the patient being determined based on patient PHQ2 input; Figure 2 and related text regarding item 206 ‘Determine a Pain State And A Mental State of the Patient’ and Items 214, 216, and 226 ‘Determine Overall Chronic Burden Score of the Patient’, ‘Determine A Chronic Burden Score for Each of One or more Chronic Diseases’, ‘Determine a Total Health Score for the Patient’] 
wherein the biological information is not used to provide the service [see at least Paragraph 0036 for reference to the electronic device receiving general health input in response to a general health questionnaire from a patient in which the input indicates whether the patient would say that in general their health is excellent, very good, fair, or poor; Paragraph 0207 for reference to the functional health of the patient may be determined based on patient HALex input; Figure 2 and related text regarding item 204 ‘Determine A Functional Health of the Patient’
Before the effective filing date, it would have been obvious to one of ordinary skill in the art to modify the controlled display of Coleman to include the different rating screens of Jain. Doing so would improve the quality of life of the patient and reduce financial burdens associated with treating chronic disease, as stated by Jain (Paragraph 0043). 

With respect to the non-transitory computer-readable storage medium claim 10 and apparatus claim 11 recite substantially similar limitations to those of the apparatus claim 1 rejected above. Additionally Coleman addresses the computer-readable storage medium [Paragraphs 0422 and 0425]. These claims are rejected for substantially the same reasons given above. 
Claim 2
While the combination of Coleman and Jain disclose the limitations above, regarding Claim 2, Coleman discloses the following:
options of answers related to the rating included in the rating screen are different in accordance with the psychological state [see at least Paragraph 0142 for reference to the rules engine determining which results are displayed and or stored locally on the client device; Paragraph 0149 for reference to the conditions of the rules including the context of the user (such as brainstate, activity, prior goals the user has stated, GPS coordinates, time of day, open apps on the device) to determine how to analyze the sensor data (such as which algorithm pipeline to apply to which sensor), and to determine which results to display and/or store locally on the client and which are stored in the server; Paragraph 0245 for reference to the emotional estimate prompting the user to answer questions such as “Based on muscle tension and heart rate, the cloud server estimates that you are under moderate stress. What is your emotional state?”; Paragraph 0246 for reference to the machine learning module using the user’s heart rate and EMG features to determine if the user is under low, medium, or high stress]
Claim 3
While the combination of Coleman and Jain disclose the limitations above, regarding Claim 3, Coleman discloses the following:
the rating screen includes options of answers related to a rating of a process performed when the user is brought into a specific psychological state [see at least Paragraph 0245 for reference to the emotional estimate prompting the user to answer questions such as “Based on muscle tension and heart rate, the cloud server estimates that you are under moderate stress. What is your emotional state?”; Paragraph 0245 for reference to the user responding to the questions in “Low, Medium, or High Stress”; Paragraph 0246 for reference to the machine learning module using the user’s heart rate and EMG features to determine if the user is under low, medium, or high stress]
Claim 4
While the combination of Coleman and Jain discloses the limitations above, Coleman does not disclose the processor displays the options in priority to other options.
Regarding Claim 4, Jain discloses the following:
the processor displays the options in priority to other options [see at least Paragraph 0069 for reference to the questions in the risk-taking choices of the patient being treated differently and the patient’s responses to questions in the risk taking questionnaire being used to scale his score obtained from the rest of the HLPCQ survey; Paragraph 0071 for reference to the questions being categorized into 6 categories and the answers to the questions being giver the following weights 0, 1.25, 2, 5, 3.75 or 5; Paragraph 0073 for reference to the patient response from sensor input being taken as a weighted average of sensor derived input and the patient derived input; Paragraph 0145 for reference to the chronic burden module directing the questionnaire module to provide the HRQOL questionnaire to the patient via the user device; Paragraph 0145 for reference to the questions provided by the HRQOL questionnaire including an ADL weight value] 
Before the effective filing date, it would have been obvious to one of ordinary skill in the art to modify the controlled display of Coleman to include the different number of options of Jain. Doing so would determine whether the patient is experiencing limitations in performing various tasks, as stated by Jain (Paragraph 0146). 
Claim 5
While the combination of Coleman and Jain discloses the limitations above, Coleman does not disclose a number of the options is different in accordance with the psychological state.
Regarding Claim 5, Jain discloses the following:
a number of the options is different in accordance with the psychological state [see at least Paragraph 0063 for reference to the questionnaire module providing one or more health related questionnaires to the patient including the HALex, PHQ2, a healthy lifestyle and personal control questionnaire (HLCPQ), HRQOL, and/or any other appropriate health based questionnaires, a euroQol five dimension (EQ 5D-3L) , a health utilities index mark 2 (HUI2), a health utilities index mark 3 (HUI3), a short form six dimension (SF-6D), and/or quality of well - being scale questionnaires, and/or other suitable questionnaires; Paragraph 0063 for reference to the identification, selection, and/or timing of the administration of the questionnaires being controlled by various modules; Paragraph 0155 for reference to the lifestyle choice module adjusting the number of the questionnaires and/or the number of questions that are included in the questionnaires that are provided to the patient because of previous lifestyle choice prescriptions; Figure 1 and related text regarding item 104 ‘Questionnaire Module’; Figure 2 and related text regarding item 206 ‘Determine a Pain State And A Mental State of the Patient’ and Items 214, 216, and 226 ‘Determine Overall Chronic Burden Score of the Patient’, ‘Determine A Chronic Burden Score for Each of One or more Chronic Diseases’, ‘Determine a Total Health Score for the Patient’] 
Before the effective filing date, it would have been obvious to one of ordinary skill in the art to modify the controlled display of Coleman to include the different number of options of Jain. Adjusting the number of questionnaires and/or questions that are provided to the patient as warranted, and as directed by the lifestyle choice module, may improve the functioning of the electronic device, the network, and/or the user device, as stated by Jain (Paragraph 0155).  
Claim 6
While the combination of Coleman and Jain disclose the limitations above, regarding Claim 6, Coleman discloses the following:
an option selected in advance, of a plurality of options of answers related to the rating included in the rating screen, is different in accordance with the psychological state [see at least Paragraph 0064 for reference to the settings and pipeline parameters being tuned to optimize a specific user’s experience; Paragraph 0209 for reference to the rules engine enforcing a policy such that the system platform looks for feature event data when there is a particular amount of data to analyze above a particular data amount threshold; Paragraph 0246 for reference to the Machine Learning module of the system platform adjusting the thresholds based on the user’s information; Paragraph 0247 for reference to the machine learning module determining the emotional State, prompting the user to confirm, and adjusting the machine learning module thresholds may be repeated to refine the learned prediction model that includes the user in the loop to evaluate models learned] 
Claim 7
While the combination of Coleman and Jain disclose the limitations above, Coleman does not disclose a manner of answering for the rating on the rating screen is different in accordance with the psychological state.
Regarding Claim 7, Jain discloses the following:
a manner of answering for the rating on the rating screen is different in accordance with the psychological state [see at least Paragraph 0063 for reference to the questionnaire module providing one or more health related questionnaires to the patient including the HALex, PHQ2, a healthy lifestyle and personal control questionnaire (HLCPQ), HRQOL, and/or any other appropriate health based questionnaires, a euroQol five dimension (EQ 5D-3L) , a health utilities index mark 2 (HUI2), a health utilities index mark 3 (HUI3), a short form six dimension (SF-6D), and/or quality of well-being scale questionnaires, and/or other suitable questionnaires; Paragraph 0063 for reference to the identification, selection, and/or timing of the administration of the questionnaires being controlled by various modules; Paragraph 0154 for reference to the lifestyle choice module directing the questionnaire module to provide one or more questionnaires to the patients; Paragraph 0155 for reference to the lifestyle choice module adjusting the number of the questionnaires and/or the number of questions that are included in the questionnaires that are provided to the patient because of previous lifestyle choice prescriptions; Paragraph 0156 for reference to the number of the questionnaires and/or the number of questions that are included in the questionnaires that are provided to the patient being determined] 
Before the effective filing date, it would have been obvious to one of ordinary skill in the art to modify the controlled display of Coleman to include the different manner of answering of questions of Jain. Doing so would reduce a number of clicks (e.g., responses to questions) and a mini mum number of categories (e.g., categories of health-related factors) to determine a lifestyle choice prescription or update the lifestyle choice prescription of the patient, as stated by Jain (Paragraph 0155).
Claim 8
While the combination of Coleman and Jain disclose the limitations above, Coleman does not disclose a question related to the rating included in the rating screen is different in accordance with the psychological state. 
Regarding Claim 8, Jain discloses the following:
a question related to the rating included in the rating screen is different in accordance with the psychological state [see at least Paragraph 0063 for reference to the questionnaire module providing one or more health related questionnaires to the patient including the HALex, PHQ2, a healthy lifestyle and personal control questionnaire (HLCPQ), HRQOL, and/or any other appropriate health based questionnaires, a euroQol five dimension (EQ 5D-3L) , a health utilities index mark 2 (HUI2), a health utilities index mark 3 (HUI3), a short form six dimension (SF- 6D), and/or quality of well-being scale questionnaires, and/or other suitable questionnaires; Paragraph 0063 for reference to the identification, selection, and/or timing of the administration of the questionnaires being controlled by various modules; Paragraph 0130 for reference to the chronic burden module evaluating a chronic care burden of a patient based on factors including responses by the patient to questionnaires provided by the questionnaire module and sensor data collected by the sensors; Paragraphs 0143, 0145, 0148 for reference to the  chronic burden module directing the questionnaire module to provide various questionnaires; Paragraph 0154 for reference to the lifestyle choice module directing the questionnaire module to provide one or more questionnaires to the patients; Paragraph 0155 for reference to the lifestyle choice module adjusting the number of the questionnaires and/or the number of questions that are included in the questionnaires that are provided to the patient because of previous lifestyle choice prescriptions; Figure 1 and related text regarding item 104 ‘Questionnaire Module’; Figure 2 and related text regarding item 206 ‘Determine a Pain State And A Mental State of the Patient’ and Items 214, 216, and 226 ‘Determine Overall Chronic Burden Score of the Patient’, ‘Determine A Chronic Burden Score for Each of One or more Chronic Diseases’, ‘Determine a Total Health Score for the Patient’]
Before the effective filing date, it would have been obvious to one of ordinary skill in the art to modify the controlled display of Coleman to include the different number of questions of Jain. Adjusting the number of questionnaires and/or questions that are provided to the patient as warranted, and as directed by the lifestyle choice module, may improve the functioning of the electronic device, the network, and/or the user device, as stated by Jain (Paragraph 0155).
Claim 9
While the combination of Coleman and Jain disclose the limitations above, Coleman does not disclose a number of rating screens is different in accordance with the psychological state.
Regarding Claim 9, Jain discloses the following:
a number of rating screens is different in accordance with the psychological state [see at least Paragraph 0063 for reference to the questionnaire module providing the HALex, PHQ2, a healthy lifestyle and personal control questionnaire (HLCPQ), HRQOL, and/or any other appropriate health based questionnaires Paragraph 0063 for reference to the identification, selection, and/or timing of the administration provision of the questionnaire(s) to the patient via user device being controlled by the chronic burden module, graded escalation module, the lifestyle choice module, and/or the total health module; Paragraph 0077 for reference to the user device displaying the questionnaires to the patient, one at a time or two or more simultaneously; Paragraph 0080 for reference to the user device displaying the disease calculator questionnaires to the patients; Paragraph 0202 for reference to the VAS HRQOL score being based on patients rating their health from zero to one hundred where zero may indicate poor health and one hundred may indicate the best health a patient can imagine; Paragraph 0208 for reference to the mental state of the patient being determined based on patient PHQ2 input; Figure 2 and related text regarding item 206 ‘Determine a Pain State And A Mental State of the Patient’ and Items 214, 216, and 226 ‘Determine Overall Chronic Burden Score of the Patient’, ‘Determine A Chronic Burden Score for Each of One or more Chronic Diseases’, ‘Determine a Total Health Score for the Patient’] 
Before the effective filing date, it would have been obvious to one of ordinary skill in the art to modify the controlled display of Coleman to include the different rating screens of Jain. Doing so would improve the quality of life of the patient and reduce financial burdens associated with treating chronic disease, as stated by Jain (Paragraph 0043).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
DOCUMENT ID
INVENTOR(S)
TITLE
US 2018/0351739 A1
Ota, Shunsuke
IMAGE PROCESSING APPARATUS, METHOD, AND SYSTEM
US 2014/0278793 A1
Beltrani, Alex
MOBILE SYSTEMS AND METHODS FOR CUSTOMER FEEDBACK


THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISTIN ELIZABETH GAVIN whose telephone number is (571)270-7019. The examiner can normally be reached M-F 7:30-4:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Epstein can be reached on 571-270-5389. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/K.E.G./Examiner, Art Unit 3683                                                                                                                                                                                                        

/BRIAN M EPSTEIN/Supervisory Patent Examiner, Art Unit 3683